Case 6:20-cr-00097-JCB-JDL Document 149 Filed 03/02/21 Page 1 of 3 PageID #: 365




                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

   UNITED STATES OF AMERICA, §
                                                       §
                                                       § CASE NUMBER 6:20-CR-00097-JCB
   v.                                 §
                                                       §
                                                       §
   SHAWN CARL GAITAN, §
                                                      §
                      ORDER RELATING TO DEFENSES, OBJECTIONS,
                          AND REQUESTS IN CRIMINAL CASE

         a) It is ORDERED, on the court's own motion, that any defense, objection, or request

  by defendant in this criminal action that is capable of deter ination without the trial of the general

  issue must be in writing and may be raised only by motion to dismiss or to grant appropriate relief.

  Fed. R, Crim. P. 12(a)-(b).

          b) The following defenses, objections, and requests must be filed on or before MONDAY,

  MAY 10, 2021.


                 (1) Defenses and objections based on defects in the
                        institution of the prosecution; or

                 (2) Defenses and objections based on defects in
                        the indictment or information (other than that it
                        fails to show jurisdiction in the court or to
                        char e an offense, which objections shall be
                        noticed by the Court at any time during the
                        pendency of the proceeding); or

                 (3) Motions to suppress evidence; or

                 (4) Requests for discovery under Rule 16; or

                 (5) Requests for severance of charges or defendants
                        under Rule 14.
                         Fed. R. Crim. P. 12(b).
Case 6:20-cr-00097-JCB-JDL Document 149 Filed 03/02/21 Page 2 of 3 PageID #: 366




         c) A failure to raise any of the foregoing defenses, objections, or requests on or before

  the time set above, or any extension thereof made by the Court, shall constitute waiver thereof, but

  the Court may grant relief from the waiver for cause shown. Fed. R. Crim. P. 12(f).

         d) A failure to raise any of the foregoing defenses, objections, or requests on or before

  the time set above, or any extension thereof made by the Court, shall constitute waiver thereof, but

  the Court may grant relief from the waiver for cause shown. Fed. R. Crim. P. 12(f).

         e) Any other defenses, objections, or requests which are capable of determination

  without the trial of the general issue shall also be filed on or before MONDAY, MAY 10, 2021.

  Such defenses, objections, or requests shall include, without limitation, the following:

         (1) selective or vindictive prosecution;

         (2) outrageous governmental misconduct violative of due process;

         (3) misjoinder under Federal Rule of Criminal Procedure 8;

         (4) pre-indictment delay;

         (5) speedy trial;

         (6) prejudicial publicity;

         (7) lack of personal jurisdiction;

         (8) the Posse Comitatus Act, 18 U.S.C. § 1385(1984);

         (9) recantation as a defense to perjury;

         (10) statute of limitations;

         (11) double jeopardy;

        (12) multiple sentencing;

        (13) immunity;
Case 6:20-cr-00097-JCB-JDL Document 149 Filed 03/02/21 Page 3 of 3 PageID #: 367




         (14) the propriety of venue;

         (15) disclosure of grand jury minutes;

         (16) bill of particulars;

         (17) prejudicial joinder under Federal Rule of Cri inal Procedure 14;

         (18) depositions under Federal Rule of Criminal Procedure 15(a);

         (19) subpoena on behalf of defendant unable to pay; and

         (20) transfer to another place for trial.

  See generally 1 Charles A. Wright et al., Federal Practice and Procedure: Criminal 2d 191; 8

  Moore's Federal Practice, § 12.03[2].

         f) A failure to raise any of the foregoing, defenses, objections, or requests on or before the

  time set above, or any extension thereof made by the Court, shall likewise constitute a waiver

  thereof, but the Court may grant relief from the waiver for cause shown.

         ORDERED and SIGNED this 2nd day of March 2021.




                                                 K. Nicole Mitchell, U.S. Magistrate Judge
